DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1 – 5, 7 - 12 have been amended. No new matter has/have been introduced.
5. 	Claim 31 is new. 
6.	Claims 14 - 26 have been cancelled. 
7.	Pending claims include claims 1 – 13 and 27 - 31  (renumbered as claims 1 - 18).
Response to Arguments
Applicant' s arguments, see pages 11 - 15, filed 02/04/2022, with respect to the rejection(s) of claim(s) 1 – 13 and 27 - 31 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Reason(s) for allowance/ Allowable Subject Matter

1.	Claims 1 – 13 and 27 - 31  (renumbered as claims 1 - 18) are allowed. The Applicant's arguments (pages 11 - 15) along with the amendments to the most recent set of claims submitted on 02/04/2022 are considered persuasive in their entirety. 

 	“…receive slot configuration information related to configuration a slot, determine a position and a number of at least one contiguous gap symbol based on the slot configuration information, determine, based on the position and the number of the at least one contiguous gap symbol, whether transmission of an uplink radio signal or reception of a downlink radio signal is valid in the slot, the slot being configured with at least one of a downlink symbol for downlink transmission, a flexible symbol for downlink or uplink transmission, or an uplink symbol for uplink transmission, and perform transmission of the uplink radio signal or reception of the downlink radio signal according to the determination result.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463